Murdock,
dissenting: A difference between the facts in the present case and the facts in the recent case of Equitable Trust Co., Administrator of Beresford, 31 B. T. A. 329, is referred to in the prevailing opinion, but that opinion does not demonstrate that this difference distinguishes the cases. If the thought is that in the present case the remainder interest in the property, after the trust estate for the life of the donor, did not vest in anyone at the time the property was placed in trust, then the value of the property might properly be included in the decedent’s gross estate under subdivision (a) of section 302, but not under subdivision (d). If the remainder interest did vest in a class prior to the death of the donor, then the decision in this case conflicts with the decision in the Beresford case. In that view, the decedent here did not retain any power to change the enjoyment of that estate through the exercise of a power to alter, amend, or revoke the original instrument by will or otherwise, for, just as in the Beresford case, he could not take the estate away from the class in which it vested, but could only fix for the first time the manner in which the members of that class could enjoy the property.
Morris, McMahoN, Goodrich:, and Leech agree with this dissent.